Citation Nr: 0831351	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-02 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1940 to 
October 1945.  His decorations include the Purple Heart 
Medal.    

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Buffalo, New York, Department of Veterans 
Affairs (VA) Regional Office (RO).

On the February 2006 neurological examination left foot drop 
was noted.  Thus, the record seems to raise the issue of 
entitlement to special monthly compensation based on the loss 
of use of a foot.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Service connection is currently in effect for peripheral 
neuropathy of the left lower extremity to include ankle, 
knee, foot and toes, evaluated as 40 percent disabling; post-
traumatic stress disorder, evaluated as 30 percent disabling; 
left leg wound (rated as muscle damage to muscle group XI), 
evaluated as 20 percent disabling; left shoulder wound (rated 
as muscle damage to muscle group I), evaluated as 20 percent 
disabling; bilateral hearing loss, evaluated as 20 percent 
disabling; left thigh wound (rated as muscle damage to muscle 
group XIII), evaluated as 10 percent disabling; tinnitus, 
evaluated as 10 percent disabling; and left leg scars from 
wounds, evaluated as noncompensable.  The veteran's combined 
evaluation for compensation is 80 percent.  

2.  Considering the evidence on file, the veteran's service-
connected disabilities preclude him from engaging in 
substantially gainful employment consistent with his 
occupational experience and educational background.




CONCLUSION OF LAW

Resolving the doubt in the veteran's favor, the criteria for 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.15, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

II. TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

In this case, the veteran contends that he is unable to 
maintain substantially gainful employment due to his service-
connected disabilities.  Service connection is currently in 
effect for peripheral neuropathy of the left lower extremity 
to include ankle, knee, foot and toes, evaluated as 
40 percent disabling; post-traumatic stress disorder, 
evaluated as 30 percent disabling; left leg wound (rated as 
muscle damage to muscle group XI), evaluated as 20 percent 
disabling; left shoulder wound (rated as muscle damage to 
muscle group I), evaluated as 20 percent disabling; bilateral 
hearing loss, evaluated as 20 percent disabling; left thigh 
wound (rated as muscle damage to muscle group XIII), 
evaluated as 10 percent disabling; tinnitus, evaluated as 
10 percent disabling; and left leg scars from wounds, 
evaluated as noncompensable.  The veteran's combined 
evaluation for compensation is 80 percent.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  

Where a veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there is a need to discuss whether the 
standard delineated in the controlling regulations is an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  As further observed by the VA General Counsel, 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  
VAOPGCPREC 75-91 (December 27, 1991).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).   

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides." 
 Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further 
provided by 38 C.F.R. § 4.16(a), "Marginal employment shall 
not be considered substantially gainful employment."  

In Moore, 1 Vet. App. at 359, the Court further discussed the 
meaning of "substantially gainful employment."  The Court 
noted the following standard announced by the United States 
Court of Appeals for the Federal Circuit in Timmerman v. 
Weinberger:

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant. 

Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 
1975) (citation omitted).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran has a combined disability rating of 80 percent, 
which satisfies the schedular threshold for consideration of 
a TDIU set forth in 38 C.F.R. § 4.16(a).  The question thus 
presented by the veteran's appeal is whether he is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  

In the veteran's July 2006 notice of disagreement, his 
representative relayed that the veteran needed to use a cane 
to ambulate and could not regain his balance or upright 
stature without extreme difficulty once seated.  The veteran 
was apparently issued a walker in July 2006 and could not 
negotiate stairs.  The veteran's representative stated that 
the veteran having to use a full time walker and not being 
able to effectively stand result in him not being able to 
maintain gainful employment given his field of experience and 
education level.  The Board agrees.     

The veteran's April 2006 application for a TDIU indicates 
that he worked in sales from 1945 to 1989.  He was one of the 
department store's owners.  He indicates that he left this 
job as a result of his disability and that he has not tried 
to obtain employment since.  The veteran also relayed that he 
had a high school diploma and no additional education or 
training.  In the remarks section of the application, the 
veteran stated that he sold his business because his legs 
began to cause him too much pain to continue working and 
because he could no longer negotiate the stairs in the two-
story building.  

The veteran was given a series of VA examinations in February 
2006.  Notably, at a peripheral nerves examination a VA 
examiner stated that as the veteran entered the room it was 
clear that he had a left foot drop.  The veteran's son 
accompanied him to his scars examination where the examiner 
stated that the son was at the examination from beginning to 
end and had to help the veteran because his left leg did not 
hold him up very well.  The examiner observed that the 
veteran walked with a cane, walked slowly, and liked to hang 
on to the wall and rail in the hall.  The social and 
industrial survey interviewer also noted the veteran's son's 
presence and explained that "the veteran has difficulty 
hearing and needed some help [from his son] with questions."  
The audiologist described the veteran's right ear hearing 
loss as mild to profound and left ear hearing loss as mild to 
severe.  Word discrimination was only 68 percent in each ear 
with no improvement with additional volume.  

As a result of the findings reported at the February 2006 
examinations, a March 2006 rating decision awarded service 
connection for PTSD (at 30 percent), bilateral hearing loss 
(at 20 percent), tinnitus (at 10 percent), left leg scars 
from wounds (at 0 percent) and peripheral neuropathy of the 
left lower extremity to include ankle, knee, foot and toes 
(at 40 percent).  In a May 2006 decision the veteran's 
disability rating for left shoulder wound was increased to 
20 percent.  These ratings indicate an increase in the 
veteran's overall disability picture from the time he stopped 
working in 1989.  

Recent treatment reports also state that the veteran has an 
unsteady gait while using a straight cane and that he becomes 
fatigued easily.  Essentially, the competent medical evidence 
shows that as a result of the veteran's service-connected 
disabilities he has trouble walking and hearing.  In addition 
to these problems, the veteran also has limitations of his 
left upper extremity and a mental disorder that was recently 
assigned a Global Assessment of Functioning score reflective 
of moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  

The veteran was a salesman; he did this job for over 
40 years.  Now, even with a cane the veteran has an unsteady 
gait.  He also has trouble hearing.  It does not seem 
reasonable that a man who can hardly walk with a cane and who 
needs his son's assistance at interviews due to his hearing 
loss would have any success in sales.   

In the aggregate and against the background of the veteran's 
education, employment history, current employment situation, 
the nature and extent of his service-connected disorders, and 
particularly the veteran's problems with ambulation and 
hearing, the circumstances are such that the veteran could 
not realistically be expected to obtain or maintain any type 
of substantially gainful employment.  Following a thorough 
review of the record, and resolving the doubt in the 
veteran's favor, the Board concludes that throughout the 
appeal period the veteran has been unable to obtain and 
retain substantially gainful employment due to his service-
connected disabilities.  Accordingly, entitlement to a TDIU 
is warranted.


ORDER

A total rating based upon individual unemployability due to 
service-connected disabilities is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


